OPINION
By THE COURT.
Submitted upon motion of the appellees seeking an order dismissing the appeal for failure to file bill of exceptions, assignment of errors and brief within fifty days after filing the notice of appeal. The record discloses that notice of appeal on questions of law was filed on July 27, 1951, and nothing further has been filed up to the time of the filing of the motion on October 10, 1951. The appellant urges that a bill of exceptions is not necessary as the errors complained of are exemplified upon the face of the record. Under such circumstances the failure to file bill of exceptions is not fatal to the appeal.
*354The appellant next urges that the law was thoroughly briefed in the Probate Court; that the same is on file with the transcript, and that no further brief is necessary.
There is no objection to the use of the same briefs in this Court, but when that is done they should either be re-filed in this Court, or some statement filed advising the Court and opposing counsel of the intention. It will be noted that Rule VII gives the appellees fifteen days after the filing of the appellant’s brief in which to file answer brief. Therefore, the date of filing should be fixed in some manner. It is to be further noted that no assignment of errors has been filed. This is necessary in- a law appeal and no good cause being shown for the failure to comply with the Rule, the same becomes-fatal.
The. motion will be sustained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.